o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date --------------------------------------------------- ------------- number release date conex-126244-14 uil the honorable nick rahall u s house of representatives washington dc dear mr rahall i am responding to your inquiry dated date which you wrote on behalf of your constituent asked about the normal_retirement_age rules under sec_1_401_a_-1 of the income_tax regulations which were published in the federal_register on date fr the nra regulations he wanted to know if the treasury_department and the irs have a new approach for governmental plans or if they intend to apply the nra regulations as currently written to governmental plans beginning on date the treasury_department and the irs issued the enclosed notice_2012_29 on date which addresses both of irs and the treasury_department intend to modify provisions of the nra regulations as applied to governmental plans it also asked for comments on additional ways that the nra regulations could be modified the treasury_department and the irs have reviewed the comments received through this notice and are drafting proposed_regulations that would modify the nra regulations once the proposed_regulations are issued the governmental plans community will have the opportunity to provide comments on them notice_2012_29 also addresses nra regulations to governmental plans it specifically provides that concern about the effective date of the concerns the notice announced that the --------------- -------------- the irs and treasury intend to amend the nra regulations to change the effective date for governmental plans to annuity starting dates that occur in plan years beginning on or after the later of date or the close of the first regular legislative session of the legislative body with the authority to amend the plan that begins on or after the date that i sec_3 months after the final regulations are published conex-126244-14 in the federal_register governmental_plan sponsors may rely on this notice with respect to the extension until such time as the nra regulations are so amended emphasis added thus the date effective date would only apply if it was later than the 2nd part of the effective date which would be a date after final regulations modifying the nra regulations are published since proposed_regulations modifying the nra regulations have not yet been issued it is highly unlikely that the first part of the effective date would ever apply as notice_2012_29 provides governmental plans may rely on the extended effective date i hope this information is helpful in responding to please call me at john t ricotta branch chief qualified_plans branch employee_benefits tax exempt government entities ------------- ----- ------------ if you have any questions ------------------- ---------------- sincerely or
